Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-11, drawn to a cooking device, classified in A47J36/04.
II. Claims 12-21, drawn to a cooking device with cooking vessel, classified in A47J27/004.
III. Claims 22-26, drawn to a heater, classified in H05B3/265.

Inventions I/II and III are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the subcombination requires a printed electrically resistive trace thick film, existing in a serpentine pattern with a generally circular outer perimeter, and a first and second electrically conductive trace forming terminals.  The subcombination has separate utility such as in a hob/cooktop or a heater/warmer for non-food items.
Inventions I and II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the sub combination (claim 1) requires a base having a top surface positioned to contact a cooking vessel, the heat generated by applying a current to the top surface of the base.  The subcombination has separate utility such as in a hob/cooktop for use with a separate cooking vessel (such as a pot) which does not have a heater in it.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
During a telephone conversation with Attorney Tromp on 5/24/22 a provisional election was made without traverse to prosecute the invention of Group II, claims 22-26.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1-21 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 22, 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Olding et al. (US 2002/0145134 A1, hereinafter “Olding”).
Regarding claim 22, Olding discloses a heater [with elements referred to in Fig. 1, but the embodiment cited in Par. 0043 in which element 18 is absent] for use with a cooking device [the intended use of the device, this is not given patentable weight; however the heater may be used with a cooking device placed on top; see Par. 0042], comprising:  
2a ceramic substrate [ an “aluminum oxide” substrate, Par. 0043; indicated by element 12 in Fig. 1];  
3an electrically resistive trace thick film [“resistive element” 20, which is a thick film, Pars. 0038, 0041] printed [Par. 0009] on an exterior face of the ceramic 4substrate [Figs. 1-2, noting that in this embodiment element 18 is absent as in Par. 0043], the electrically resistive trace extends in a serpentine pattern [it is coiled in a snake-like manner] across the 5exterior face of the ceramic substrate [Figs. 1-2 and Par. 0043] from a first end [the end attached to 22] of the electrically resistive trace 6to a second end [at 24] of the electrically resistive trace, the serpentine pattern of the 7electrically resistive trace has a generally circular outer perimeter [Fig. 1]; and  
8a first electrically conductive trace [22] electrically connected to the first end of the 9electrically resistive trace and a second electrically conductive trace [24] electrically 10connected to the second end of the electrically resistive trace, the first and second 11electrically conductive traces form respective first and second terminals providing 12respective first and second electrical connections for completing a circuit formed by the 13first and second electrically conductive traces and the electrically resistive trace [Par. 0037].  
1 Regarding claim 25, Olding discloses the ceramic substrate has a polygonal shape [a quadrilateral, Fig. 1].  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olding in view of Olding et al. (US 2005/0205548 A1, hereinafter “Olding ‘548”).
Regarding claim 23, Olding fails to teach a glass layer on the exterior face. However, Olding ‘548 teaches, in a heater,1 one or more glass layers [12, glass as in Par. 0030] on the exterior face 2of the ceramic substrate that cover the electrically resistive trace [16] electrically insulating the 3electrically resistive trace [Fig. 3; since it is glass, it will electrically insulate the trace].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the invention of Olding by adding a glass layer as taught by Olding ‘548 in order to protect the heater from being damaged during cooking.
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olding in view of  Nakata et al. (US Pat. 6222158 B1, hereinafter “Nakata”).
Regarding claim 24, Olding fails to teach a thermistor. However, Nakata teaches, in a heater having a thick film resistor [5, Fig. 2] formed on a ceramic substrate [4],1 a thermistor [thermistor 6] positioned on a second exterior face of the ceramic substrate that is opposite the exterior face of the ceramic substrate on which 18 of 20Attorney Docket No. P1827-US1the electrical resistor is positioned [Fig. 2 shows the thermistor being on the opposite face of 4 from the heating resistor 5] for providing feedback regarding a temperature of the 4heater to control circuitry of the heater [the intended use of the device, this does not provide additional patentable weight; however, it is the purpose of the thermistor.] It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the invention of Olding by adding a thermistor on the face of the ceramic substrate opposite that on which the resistor is positioned in order to control the temperature of the heater in accordance with the desired temperature [Nakata Col. 4, lines 63-68].
Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olding in view of  Takai et al. (US 2008/0083733 A1, hereinafter “Takai”)
Regarding claim 23, Olding fails to teach the substrate having an octagonal shape. However, 
Takai teaches a substrate has an octagonal shape [Fig. 1 and Par. 0028]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the apparatus of Olding by forming the ceramic substrate to have an octagonal shape as taught by Takai because this amounts to an obvious change in shape where the shape is not significant [see MPEP 2144.04.IV.B].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN MCGRATH whose telephone number is (571)270-0674. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TU HOANG can be reached on (571) 272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN E MCGRATH/Examiner, Art Unit 3761